

	

		II

		109th CONGRESS

		1st Session

		S. 760

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			Mr. Inouye (for himself,

			 Mr. Hatch, Mr.

			 Kennedy, Mr. Dodd,

			 Mr. DeWine, and Mr. Conrad) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Health, Education, Labor, and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  provide a means for continued improvement in emergency medical services for

		  children.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Wakefield Act

				.

		

			2.

			Findings and purpose

			

				(a)

				Findings

				Congress makes the following

			 findings:

				

					(1)

					There are 31,000,000 child

			 and adolescent visits to the nation's emergency departments every year, with

			 children under the age of 3 years accounting for most of these visits.

				

					(2)

					Ninety percent of children

			 requiring emergency care are seen in general hospitals, not in free-standing

			 children's hospitals, with one-quarter to one-third of the patients being

			 children in the typical general hospital emergency department.

				

					(3)

					Severe asthma and respiratory

			 distress are the most common emergencies for pediatric patients, representing

			 nearly one-third of all hospitalizations among children under the age of 15

			 years, while seizures, shock, and airway obstruction are other common pediatric

			 emergencies, followed by cardiac arrest and severe trauma.

				

					(4)

					Up to 20 percent of children

			 needing emergency care have underlying medical conditions such as asthma,

			 diabetes, sickle-cell disease, low birthweight, and bronchopulmonary

			 dysplasia.

				

					(5)

					Significant gaps remain in

			 emergency medical care delivered to children, with 43 percent of hospitals

			 lacking cervical collars (used to stabilize spinal injuries) for infants, less

			 than half (47 percent) of hospitals with no pediatric intensive care unit

			 having a written transfer agreement with a hospital that does have such a unit,

			 one-third of States lacking a physician available on-call 24 hours a day to

			 provide medical direction to emergency medical technicians or other

			 non-physician emergency care providers, and even those States with such

			 availability lacking full State coverage.

				

					(6)

					Providers must be educated

			 and trained to manage children’s unique physical and psychological needs in

			 emergency situations, and emergency systems must be equipped with the resources

			 needed to care for this especially vulnerable population.

				

					(7)

					The Emergency Medical

			 Services for Children (EMSC) Program under section 1910 of the Public Health

			 Service Act (42 U.S.C. 300w–9) is the only Federal program that focuses

			 specifically on improving the pediatric components of emergency medical

			 care.

				

					(8)

					The EMSC Program promotes the

			 nationwide exchange of pediatric emergency medical care knowledge and

			 collaboration by those with an interest in such care and is depended upon by

			 Federal agencies and national organizations to ensure that this exchange of

			 knowledge and collaboration takes place.

				

					(9)

					The EMSC Program also

			 supports a multi-institutional network for research in pediatric emergency

			 medicine, thus allowing providers to rely on evidence rather than anecdotal

			 experience when treating ill or injured children.

				

					(10)

					States are better equipped to

			 handle occurrences of critical or traumatic injury due to advances fostered by

			 the EMSC program, with—

					

						(A)

						forty-eight States

			 identifying and requiring all EMSC-recommended pediatric equipment on Advanced

			 Life Support ambulances;

					

						(B)

						forty-four States employing

			 pediatric protocols for medical direction;

					

						(C)

						forty-one States utilizing

			 pediatric guidelines for acute care facility identification, ensuring that

			 children get to the right hospital in a timely manner; and

					

						(D)

						thirty-six of the forty-two

			 States having statewide computerized data collection systems now producing

			 reports on pediatric emergency medical services using statewide data.

					

					(11)

					Systems of care must be

			 continually maintained, updated, and improved to ensure that research is

			 translated into practice, best practices are adopted, training is current, and

			 standards and protocols are appropriate.

				

					(12)

					Now celebrating its twentieth

			 anniversary, the EMSC Program has proven effective over two decades in driving

			 key improvements in emergency medical services to children, and should continue

			 its mission to reduce child and youth morbidity and mortality by supporting

			 improvements in the quality of all emergency medical and emergency surgical

			 care children receive.

				

				(b)

				Purpose

				It is the purpose of this Act

			 to reduce child and youth morbidity and mortality by supporting improvements in

			 the quality of all emergency medical care children receive.

			

			3.

			Reauthorization of emergency medical services for children

			 program

			Section 1910 of the Public

			 Health Service Act (42 U.S.C. 300w–9) is amended—

			

				(1)

				in subsection (a), by

			 striking 3-year period (with an optional 4th year and inserting

			 4-year period (with an optional 5th year;

			

				(2)

				in subsection (d)—

				

					(A)

					by striking and such

			 sums and inserting such sums; and

				

					(B)

					by inserting before the

			 period the following: $23,000,000 for fiscal year 2006, and such sums as

			 may be necessary for each of fiscal years 2007 through 2010;

				

				(3)

				by redesignating subsections

			 (b) through (d) as subsections (c) through (e), respectively; and

			

				(4)

				by inserting after subsection

			 (a) the following:

				

					

						(b)(1)

						The purpose of the program

				established under this section is to reduce child and youth morbidity and

				mortality by supporting improvements in the quality of all emergency medical

				care children receive, through the promotion of projects focused on the

				expansion and improvement of such services, including those in rural areas and

				those for children with special healthcare needs. In carrying out this purpose,

				the Secretary shall support emergency medical services for children by

				supporting projects that—

						

							(A)

							develop and present

				scientific evidence;

						

							(B)

							promote existing and

				innovative technologies appropriate for the care of children: or

						

							(C)

							provide information on

				health outcomes and effectiveness and cost-effectiveness.

						

						(2)

						The program established

				under this section shall—

						

							(A)

							strive to enhance the

				pediatric capability of emergency medical service systems originally designed

				primarily for adults; and

						

							(B)

							in order to avoid

				duplication and ensure that Federal resources are used efficiently and

				effectively, be coordinated with all research, evaluations, and awards related

				to emergency medical services for children undertaken and supported by the

				Federal Government.

						.

			

